Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about February 11, 2009, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he had committed acts, which, if committed by an adult, would constitute the crimes of attempted assault in the first and second degrees, assault in the second degree and criminal possession of a weapon in the fourth degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence. There is no basis for disturbing the court’s determinations concerning credibility. Although appellant’s personal role consisted of hitting the victim with his fist, the credible evidence, including that of a police officer who saw the entire incident, clearly established appellant’s accessorial liability (see Penal Law § 20.00) for the acts of another participant who struck the victim with a bat.
To the extent the record permits review, we find that appellant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]).
The placement was a proper exercise of discretion that was the least restrictive alternative consistent with appellant’s needs and those of the community, given the seriousness of the crime as well as appellant’s lack of remorse and pattern of behavioral problems. Concur—Tom, J.P., Friedman, Sweeny, Nardelli and Abdus-Salaam, JJ.